Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Koichiro Nakamura on 12/10/2021. Reg. No.: 62,970

The application has been amended as follows: 
In the claim:

(Currently Amended) A method of controlling a length of an air gap in an electric machine using an air gap controller, the method comprising:
determining an air gap length value for an electric machine at least in part using an air gap controller;
comparing the determined air gap length value to an air gap target value using the air gap controller; and

wherein the one or more control commands are configured to impart a change to one or more operating parameters associated with the air gap control system to adjust a length of an air gap between an outer surface of a rotor core and an inner surface of a stator core of the electric machine, and
wherein the air gap target value comprises an adjusted air gap target value, the adjusted air gap target value having been provided by an air gap target model.
(Original) The method of claim 1, comprising the air gap length value determined based at least in part on an air gap length model, the air gap length model configured to utilize one or more model inputs to calculate the air gap length value.
(Original) The method of claim 1, wherein the one or more controllable devices and/or the one or more operating parameters are associated with an electric machine and/or an air gap control system.
(Original) The method of claim 1, comprising:
receiving at the air gap controller, one or more model inputs comprising data associated with the air gap control system;
wherein the one or more model inputs comprises one or more of: a user input, a design specification, an operating parameter, an operating condition, and/or MMS data.
(Currently Amended) The method of claim [[1]] 4, wherein the one or more model inputs comprises one or more coolant temperature inputs, the one or more coolant temperature inputs provided by one or more coolant temperature sensors; and/or wherein the one or more 
(Original) The method of claim 5, 
wherein the one or more coolant temperature inputs comprises a first temperature input from a first temperature sensor, the first temperature sensor configured to ascertain a temperature of coolant flowing into a rotor core assembly, and/or a second temperature input from a second temperature sensor, the second temperature sensor configured to ascertain a temperature of coolant flowing out of the rotor core assembly; and/or
wherein the one or more coolant temperature inputs comprises a third temperature input from a third temperature sensor, the third temperature sensor configured to ascertain a temperature of coolant flowing into a stator core assembly, and/or a fourth temperature input from a fourth temperature sensor, the fourth temperature sensor configured to ascertain a temperature of coolant flowing out of the stator core assembly.
(Original) The method of claim 5, wherein the one or more coolant temperature inputs comprises:
a fifth temperature input from a fifth temperature sensor, the fifth temperature sensor configured to ascertain a temperature of a rotor core assembly, and/or a sixth temperature input from a sixth temperature sensor, the sixth temperature sensor configured to ascertain a temperature of a stator core assembly; and/or

an eighth temperature input from an eighth temperature sensor, the eighth temperature sensor configured to ascertain a temperature of cooling air flowing through an outlet side of the air conduit.
(Original) The method of claim 5, wherein the air gap length model is based at least in part on a coefficient of thermal expansion for one or more components of a rotor core assembly and/or a stator core assembly.
(Original) The method of claim 1, wherein the one or more model inputs comprises one or more power sensor inputs provided by one or more power sensors, and/or one or more rotor speed inputs provided by one or more rotor speed sensors.
(Original) The method of claim 9, wherein the air gap length model is based at least in part on an amount of centrifugal force exhibited by a rotor core assembly.
(Original) The method of claim 1, wherein the one or more model inputs comprises one or more air gap length inputs provided by one or more air gap sensors.
(Original) The method of claim 1, wherein the one or more control commands comprises a command configured to adjust a temperature and/or a flow rate of coolant flowing through a cooling conduit; and/or wherein the one or more control commands comprises a command configured to adjust a flow rate of cooling air flowing through an air conduit.
(Original) The method of claim 1, wherein the one or more controllable devices comprises a control valve configured to allow a volume of coolant flowing through the cooling conduit to bypass a heat exchanger.
(Canceled) 
(Currently Amended) A method of controlling a length of an air gap in an electric machine using an air gap controller, the method comprising:
receiving at an air gap controller, one or more model inputs comprising data associated with an air gap control system;
determining an adjusted air gap target value for an electric machine at least in part using the air gap controller;
comparing an air gap length value for the electric machine to the adjusted air gap target value using the air gap controller; and
outputting one or more control commands from the air gap controller to one or more controllable devices associated with the air gap control system when the air gap length value differs from the adjusted air gap target value by a predefined threshold;
wherein the one or more control commands are configured to impart a change to one or more operating parameters associated with the air gap control system to adjust a length of an air gap between an outer surface of a rotor core and an inner surface of a stator core of the electric machine, and
wherein the air gap target value comprises an adjusted air gap target value, the adjusted air gap target value having been provided by an air gap target model.
(Original) The method of claim 15, wherein the one or more model inputs comprises one or more of: a user input, a design specification, an operating parameter, an operating condition, and/or MMS data.
(Original) The method of claim 15, wherein the air gap target model comprises a machine-learned model.
(Original) The method of claim 15, wherein the machine-learned model utilizes a confidence score to set a margin of error for determining the adjusted air gap target value.
(Currently Amended) An air gap control system, the system comprising:
an electric machine comprising:
a rotor core assembly comprising a rotor core and a rotor shaft operably coupled to the rotor core;
a stator core assembly comprising a stator core and a stator housing operably coupled to the stator core, the stator core circumferentially surrounding the rotor core; and
an air gap having a length, L, the air gap located between and defined by an inner surface of the stator core and an outer surface of the rotor core;
a coolant circulation system, the coolant circulation system comprising a cooling conduit defining a pathway for circulating coolant through the electric machine and/or an air conduit defining a pathway for supplying cooling air to the electric machine; and
an air gap controller configured to control the length, L of the air gap at least in part by controlling or more of: a temperature of coolant flowing through the cooling conduit, a flow rate of coolant flowing through the cooling conduit, a temperature of cooling air flowing through the air conduit, a power input to the electric machine, and/or a rotor shaft speed of the electric machine,
wherein the air gap controller is configured to 
determine an air gap length value for an electric machine at least in part using an air gap controller,
compare the determined air gap length value to an air gap target value using the air gap controller, 
output one or more control commands from the air gap controller to one or more controllable devices associated with an air gap control system when the determined air gap length value differs from the air gap target value by a predefined threshold, and
control the length, L of the air gap based on the one or more control commands, and
wherein the air gap target value comprises an adjusted air gap target value, the adjusted air gap target value having been provided by an air gap target model.
(Original) The system of claim 19, wherein the system is implemented in an aircraft, a marine vessel, or a motor vehicle.	

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 and 15-20 are allowed
Claims 1, 15 and 19: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination, “wherein the air gap target value comprises an adjusted air gap target value, the adjusted air gap target value having been provided by an air gap target model”.
The prior art made of record in form 892 and 1449, discloses a measuring kit for contactless measuring of the air gap distance between a frame mounted pole and core of a rotor includes a capacitance sensor which generates a signal proportional to the measured air gap, a panel meter in communication with the capacitance sensor which interprets the signal and displays the minimum air gap distance, an A/D converter also in communication with the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846